Citation Nr: 0843202	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-31 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the amount of $2,414.57.

2.  Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $2,945.30.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from October 1982 to 
November 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 decision of the Committee on 
Waivers and Compromises (COWC) of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO) which found that consideration of waiver of an 
overpayment of $2,414.57 was precluded by law.  A notice of 
disagreement was received in November 1999.  A statement of 
the case was issued in April 2000.  A substantive appeal was 
received in May 2000.

In addition, a March 2004 decision of the COWC found that 
consideration of waiver of an overpayment of $2,945.30 was 
precluded by law.  A notice of disagreement was received in 
April 2004.  A statement of the case was issued in June 2005.  
A substantive appeal was received in August 2005.

The issue of whether recovery of the overpayments in the 
amount of $2,414.57 and $2,945.30 should be waived under the 
standard of equity and good conscience is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. 


FINDINGS OF FACT

1.  The overpayment of $2,414.57 did not result from fraud, 
misrepresentation, or bad faith on the part of the veteran.

2.  The overpayment of $2,945.30 did not result from fraud, 
misrepresentation, or bad faith on the part of the veteran.




CONCLUSIONS OF LAW

1.  Waiver of recovery of an overpayment of compensation 
benefits, in the calculated amount of $2,414.57, is not 
precluded by law.  38 U.S.C.A. §§ 5103, 5107, 5302(c) (West 
2002 & Supp. 2008); 38 C.F.R. § 1.964(a)(2) (2008).

2.  Waiver of recovery of an overpayment of compensation 
benefits, in the calculated amount of $2,945.30, is not 
precluded by law.  38 U.S.C.A. §§ 5103, 5107, 5302(c) (West 
2002 & Supp. 2008); 38 C.F.R. § 1.964(a)(2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980, and has a combined 
rating of 20 percent or more shall not be paid compensation 
in excess of the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day of 
incarceration.  38 U.S.C.A. § 5313; 38 C.F.R.§ 3.665.

In March 1987, VA advised the veteran that his claim for 
service connection for a pilonidal cyst had been granted.  He 
was sent VA Form 21-8764, which advised him that his benefits 
would be reduced pending incarceration in excess of 60 days 
for a felony.  The veteran has been in receipt of a 30 
percent rating since May 31, 1989.

Of record are documents received in May 1999, June 1999, and 
July 1999 which revealed that the veteran had been 
incarcerated at a state correctional facility since February 
4, 1995, due to the commission of a felony.  The veteran's 
scheduled release date was February 4, 1996.  It was 
thereafter proposed by the RO that the veteran's compensation 
benefits be reduced from the 30 percent service connected 
disability rate of payment to the 10 percent rate service 
connected disability rate of payment, effective from April 5, 
1995.

In letters dated in July 1999; the RO informed the veteran 
that since he had been incarcerated for the commission of a 
felony it was proposed that his VA disability compensation be 
reduced, effective April 5, 1995.  Full payment was to be 
reinstated upon release on February 4, 1996.  The veteran was 
also informed that the adjustment would result in an 
overpayment of benefits that had been previously paid to him.  
He was further informed that his current rate of compensation 
would be maintained for 60 days to allow him to present 
evidence as to why the proposed reduction should not be 
affected.

The veteran became entitled to receive compensation only at 
the 10 percent level beginning April 5, 1995, the 61st day of 
his incarceration.  However, in actuality he continued to 
receive his full rate of compensation until February 1996.  
Thus, an overpayment in the amount of $2,414.57 was created.

A November 1999 decision of the COWC found that the veteran 
committed bad faith in failing to report his incarceration, 
thus consideration of waiver of the overpayment was precluded 
by law.  

The amount of the overpayment has been demonstrated by a July 
1999 compensation and pension award that is included in the 
claims folder.  The veteran has at no time challenged the 
amount of the overpayment.  As such, the issue of validity of 
the debt is not before the Board at this time.  Rather, the 
sole question for consideration is whether the veteran should 
be granted a waiver of overpayment as to such debt.

Of record is a VA and Social Security Administration (SSA) 
prisoner computer match printed in September 2002 which 
revealed that the veteran had been incarcerated at a state 
correctional facility since December 5, 2001, due to the 
commission of a felony.  The veteran's scheduled release date 
was in May 2009.  It was thereafter proposed by the RO that 
the veteran's compensation benefits be reduced from the 30 
percent service connected disability rate of payment to the 
10 percent rate service connected disability rate of payment, 
effective from February 4, 2002.

In a letters dated in October 2002 and November 2002, the RO 
informed the veteran, that since he had been incarcerated for 
the commission of a felony, it was proposed that his VA 
disability compensation be reduced, effective February 4, 
2002.  The veteran was also informed that the adjustment 
would result in an overpayment of benefits that had been 
previously paid to him.  He was further informed that his 
current rate of compensation would be maintained for 60 days 
to allow him to present evidence as to why the proposed 
reduction should not be affected.

The veteran became entitled to receive compensation only at 
the 10 percent level beginning February 4, 2002, the 61st day 
of his incarceration.  However, in actuality he continued to 
receive his full rate of compensation until December 2002.  
Thus, an overpayment in the amount of $2,945.30 was created.

A March 2004 decision of the COWC found that the veteran 
committed bad faith in failing to report his incarceration, 
thus consideration of waiver of the overpayment was precluded 
by law.  

The amount of the overpayment has been demonstrated by a 
March 2004 audit that is included in the claims folder.  The 
veteran has at no time challenged the amount of the 
overpayment.  As such, the issue of validity of the debt is 
not before the Board at this time.  Rather, the sole question 
for consideration is whether the veteran should be granted a 
waiver of overpayment as to such debt.

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  "Bad faith" is 
defined in VA regulations as "unfair or deceptive dealing by 
one who seeks to gain thereby at another's expense.  Thus, a 
debtor's conduct in connection with a debt arising from 
participation in a VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government."  38 C.F.R. § 
1.965(b).

It is not disputed that the veteran failed to inform VA of 
his incarcerations.  In Richards v. Brown, 9 Vet. App. 255 
(1996), the U. S. Court of Appeals for Veterans Claims 
(Court) found that the operative language in 38 C.F.R. § 
1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  The Court held that 
neglect or refusal to fulfill some duty or contractual 
obligation cannot be an appropriate basis for a bad faith 
determination.  That situation is not tantamount to fraud or 
misrepresentation.  While it is conceivable that the 
veteran's failure to notify VA of his incarcerated status was 
motivated by an intent to seek an unfair advantage, the Board 
fails to find bad faith here.  As noted in Richards, the 
neglect to fulfill some duty or contractual obligation is not 
an appropriate basis for a bad faith determination.  The 
veteran may have had a duty to inform VA of his imprisonment; 
however, based on Richards, his failure to do so is 
insufficient to establish bad faith.

Accordingly, there is no statutory bar to waiver of recovery 
of the assessed overpayments of compensation benefits.


ORDER

Waiver of recovery of an overpayment of disability benefits, 
in the calculated amount of $2,414.57, is not precluded as a 
matter of law.  To this extent, the appeal is granted, 
subject to the following remand.

Waiver of recovery of an overpayment of disability benefits, 
in the calculated amount of $2,945.30, is not precluded as a 
matter of law.  To this extent, the appeal is granted, 
subject to the following remand.


REMAND

The issue remains, however, whether recovery of the 
overpayments in the amount of $2,414.57, and $2,945.30 should 
be waived under the standard of equity and good conscience.  
Since this issue was not adjudicated by the RO, and because 
the Board has determined that there is no bad faith on the 
part of the veteran in the creation of the overpayment, the 
principles of due process of law require that the RO make an 
initial determination on whether recovery of the overpayment 
would be against equity and good conscience.

The veteran should be allowed an opportunity to submit 
additional evidence pertinent to his request for waiver of 
recovery of the assessed overpayments, including a complete 
financial status report, citing all current income, expenses, 
and assets.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1.  Request that the veteran complete a 
Financial Status Report listing all 
monthly income, monthly expenses, assets 
and debts.  Once obtained, all 
documentation should be associated with 
the claims folder.

2.  Then readjudicate the veteran's 
request for waiver of recovery of an 
overpayment of VA compensation benefits 
in the amounts of $2,414.57, and 
$2,945.30 with express consideration of 
the provisions of 38 C.F.R. § 1.965(a) 
and each element of the of equity and 
good conscience standard.  If the waivers 
continue to be denied, provide the 
veteran and his representative with an 
appropriate supplemental statement of the 
case (SSOC) and afford them the 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


